EXHIBIT 10.1

CONFIDENTIAL TREATMENT REQUESTED

 

 

AMENDMENT NUMBER NINE TO GOOGLE SERVICES AGREEMENT

 

This Amendment Number Nine to Google Services Agreement (“Amendment”), effective
as of April 1, 2017 (“Amendment Nine Effective Date”), is between Google Inc.
(“Google”) and Synacor, Inc. (“Company”) and amends the Google Services
Agreement that has an effective date of March 1, 2011 (as amended, the
“Agreement”).  Capitalized terms not defined in this Amendment have the meanings
given to those terms in the Agreement.  The parties agree as follows:

 

 

1.Image Search.  The following box entitled “Image Search Service” is added to
the cover pages of the Agreement under “Search Services”:

 

☒   IMAGE SEARCH SERVICE (“IS”)

  

Search Fees

 

[*]

 

 

[*]

 

 

2.Image Search.  The following amendments are made to the agreement as
indicated:

 

 

(a)

The following is added to the agreement as new Section 3.1(k):

 

“(k)  serve or display advertisements on or in connection with, or otherwise
monetize, Results Pages that have Search Results from IS, except as set forth in
Section 2.6(b);”

 

 

(b)

The following is added to the end of Section 14.1:

 

“or (d) arising from Company’s use of IS.”

 

 

3.[*] Search.  The following is added to the agreement as new Section 2.6:

 

“2.6. [*] Co-Branded Site.

 

(a)  [*]

 

(b)  Image Search.  [*]

 

 

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

[*]

 

4.General.  The parties may execute this Amendment in counterparts, including
facsimile, PDF, or other electronic copies, which taken together will constitute
one instrument.  Except as expressly modified herein, the terms of the Agreement
remain in full force and effect.

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment by persons duly
authorized.

 

GOOGLE

 

COMPANY

 

By:  

/s/ Philipp Schindler

 

By:  

/s/ William J. Stuart

Name: 

Philipp Schindler

 

Name: 

William J. Stuart

Title:  

Authorized Signatory

 

Title:  

Chief Financial Officer

Date:

May 12, 2017

 

Date:

May 12, 2017

 

 

 

 

 

 

 

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 